Citation Nr: 0735269	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  95-39 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for cholestasis 
secondary to sepsis.   

4.  Entitlement to service connection for acute 
rhabdomyolysis.

5.  Entitlement to an initial disability evaluation in excess 
of 20 percent for low back strain.  

6.  Entitlement to an initial compensable disability 
evaluation for osteomyelitis and osteoarthritis of the lumbar 
spine with septic arthritis.   

7.  Entitlement to an initial compensable disability 
evaluation for a scar due to a laceration of the nose.     

8.  Entitlement to an initial compensable disability 
evaluation for residuals of a fracture to the left right 
finger.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1995 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied entitlement to service 
connection for a left shoulder disability, a neck disorder, a 
psychiatric disorder, a lung disorder, anemia, cholestasis, 
and acute rhabdomyolysis.  Service connection was granted for 
scar due to a laceration of the nose which was rated as zero 
percent disabling, residuals of a left ring finger fracture 
which was rated as zero percent disabling, osteomyelitis of 
the lumbar spine with septic arthritis which was rated as 
zero percent disability and low back strain which was rated 
as zero percent disabling, and denied entitlement to a 
combined compensable evaluation under the provisions of 38 
C.F.R. § 3.324.  The veteran filed an appeal as to all 
issues.  

In a September 1997 rating decision, the RO awarded service 
connection for the left shoulder disability, claimed as 
shoulder pain with bicipital tendonitis.  There is no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction regarding this claim of service 
connection under 38 U.S.C.A. §§ 510(a), 7104 (West 2002).  
Consequently, the claim of entitlement to service connection 
for a left shoulder strain or bicipital tendonitis is not 
before the Board at this time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

In September 1997, the RO also awarded a 20 percent 
evaluation for the low back strain.  In AB v. Brown, 6 Vet. 
App. 35 (1993) the U.S. Court of Appeals for Veterans Claims 
(Court) held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  
Consequently, the claim of entitlement to an increased 
evaluation for a low back strain, currently evaluated as 20 
percent disabling, is before the Board at this time.  
However, with regard to the claim of entitlement to a 
combined compensable evaluation of 10 percent for multiple 
noncompensable disabilities under the provisions of 38 C.F.R. 
§ 3.324, as the veteran is currently receiving compensable 
evaluations for two of his service-connected disabilities, a 
10 percent evaluation for multiple noncompensable evaluations 
is effectively rendered moot. 

In March 2001, the Board remanded this matter for additional 
development.  The veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge in August 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  

In an August 2006 statement, the veteran indicated that he 
wanted to withdraw the appeal for the issues of entitlement 
to service connection for anemia and a lung disorder.  Thus, 
these claims are no longer on appeal.  See 38 C.F.R. § 20.204 
(2007).  The Board will proceed to adjudicate only the issues 
described in the title page of this decision. 

The issues of entitlement to service connection for a neck 
disorder and a psychiatric disorder, and entitlement to 
higher initial ratings for the lumbar strain and 
osteomyelitis with osteoarthritis and left ring finger are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of cholestasis.    

2.  There is no current diagnosis of acute rhabdomyolysis or 
any sequelae of rhabdomyolysis. 

3.  The veteran's service-connected scar due to a laceration 
to the nose is .8 by .4 centimeters in size and is manifested 
by minimal hypertrophy, minimal asymmetry of the nose, and 
absent sensation to light touch on the left half of the nose, 
without evidence of disfigurement, tenderness to palpation, 
ulcerations of skin breakdown, adherence to underlying 
tissue, or functional limitation. 


CONCLUSIONS OF LAW

1.  Cholestasis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007). 

2.  Acute rhabdomyolysis was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007). 

3.  The criteria for the assignment of an initial compensable 
disability evaluation for the service-connected scar due to a 
laceration to the nose have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2007); 38 C.F.R § 4.118, Diagnostic Codes 7800-7805 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran asserts that cholestasis and acute rhabdomyolysis 
were diagnosed in service and he still has these disorders.  

The service medical records show treatment for cholestasis 
secondary to sepsis and acute rhabdomyolysis in August 1990.  
Nonetheless, the medical reports thereafter show no 
additional treatment, and the post service medical records, 
VA and non-VA, show no complaints of or treatment for the 
disorders.  

In fact, there is no competent evidence of a current 
diagnosis of cholestasis and acute rhabdomyolysis.  The 
veteran underwent VA examination in June 2005 and the 
examiner concluded that the veteran did not have these 
disorders.  The examiner stated that there was no evidence of 
chronic cholestasis or other chronic liver or biliary 
condition.  The examiner indicated that the episode of sepsis 
associated cholestasis documented in service would not be 
expected to lead to any chronic sequelea.  The examiner noted 
that the veteran did report an episode of acute pancreatitis 
last year for which there is no documentation.  The examiner 
added that there is no evidence of any chronic condition and 
also no mechanism by which the acute cholestasis in service 
would lead to pancreatitis many years later.  Regarding the 
acute rhabdomyolysis, the examiner stated that there was no 
evidence of current or chronic rhabdomyolysis or sequelea of 
rhabdomyolysis such as kidney failure.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Without competent evidence of a currently 
diagnosed disability or disease, service connection cannot be 
awarded.  

The veteran's own implied assertions that he has a current 
disability due to the cholestasis or rhabdomyolysis are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Falzone v. Brown, 8 Vet. App. 398 (1995).  
There is no evidence that the veteran has medical expertise 
and he has not submitted any medical evidence which supports 
his contentions. 

Although the Court has recently held that a claimant has a 
"current disability" for purposes of establishing service 
connection "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim."  McClain v. 
Nicolson, 21 Vet. App. 319, 321 (2007).  Such is not present 
in this case.  The record clearly shows that the disorders 
are not present.  Even if the veteran received treatment in 
service, a condition or injury occurred in-service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).

In summary, the competent evidence shows that the veteran 
does not have a current diagnosis of cholestasis or acute 
rhabdomyolysis.  As such, a preponderance of the evidence is 
against the claim for service connection for cholestasis and 
acute rhabdomyolysis, and the claims are denied.  Gilbert, 
1 Vet. App. at 54.


II.  Higher Initial Ratings

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

Before August 30, 2002, the rating schedule read as follows:

Under Diagnostic Code 7800, scars, disfiguring, head, face, 
or neck, a 10 percent rating is warranted for a moderately 
disfiguring scar.  A 30 percent rating is warranted for a 
severe scar, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent rating 
is warranted for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).   

The Note to Diagnostic Code 7800 indicates that when in 
addition to tissue loss and cicatrization there was marked 
discoloration, color contrast, or the like, the 30 percent 
rating may be increased to 50 percent, and the 10 percent to 
30 percent.  The most repugnant disfiguring conditions could 
be submitted to VA Central Office for rating with several 
unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002). 

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the rating schedule reads as follows:

Under Diagnostic Code 7800 (2007), disfigurement of the head, 
face, or neck, a 10 percent rating is warranted when the 
veteran experiences one characteristic of disfigurement.  A 
30 percent rating is warranted if the veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or the veteran exhibits two or three of the 
aforementioned characteristics of disfigurement.  A 50 
percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).

The 8 characteristics of disfigurement for the purposes of 
evaluation under § 4.118 are : 
        Scar of 5 inches or more (13 or more cm) in length; 
        Scar at least one quarter inch (0.6 cm) wide at its 
widest part; 
        Surface contour of scar elevated or depressed on 
palpation; 
        Scar adherent to underlying tissue; 
Skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); 
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.); 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and 
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  

Analysis

As noted above, the applicable rating criteria for the skin 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Since the change in the rating 
criteria occurred during the pendency of the appeal, the 
Board will apply the former rating criteria prior to and from 
August 30, 2002 and apply the revised criteria from August 
30, 2002.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 
(2003); VAOPGCPREC 3-2000. 

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a compensable 
evaluation for the service-connected scar due to a laceration 
to the nose under the former rating criteria for rating skin 
disorders in effect prior to August 30, 2002.  

The medical evidence of record shows that the laceration of 
the left great toe is manifested by a scar which is .8 
centimeters by .4 centimeters.  The June 2005 VA examination 
report indicates that upon examination, there was no 
tenderness, ulceration or skin breakdown, adherence to 
underlying tissue, or disfigurement.  

A 10 percent rating is not warranted under the former 
Diagnostic Code 7800 because there is no evidence of moderate 
disfigurement.  As noted above, the VA examiner indicated 
that the scar caused no disfigurement.  Thus, a 10 percent 
disability evaluation is not warranted under the former 
provisions of Diagnostic Code 7800.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

A 10 percent rating is not warranted under the former 
Diagnostic Codes 7803 or 7804 because there is no objective 
evidence of a poorly nourished scar with repeated ulcerations 
or a scar tender and painful to objective demonstration.  As 
noted above, the VA examiner indicated that the scar was not 
tender.  There was no ulceration or breakdown of the skin.  
The scar was smooth and was very minimally hypertrophic.  
Thus, a compensable disability evaluation is not warranted 
under the former provisions of Diagnostic Codes 7803 or 7804.  
38 C.F.R. § 4.118, Diagnostics Code 7803 and 7804.    

A higher disability evaluation is not possible under the 
former Diagnostic Code 7805, other scars, rated on limitation 
of function of the part affected.  There is no current 
evidence that the scar due to a laceration of the nose causes 
any limitation of function of the part affected.  The June 
2005 VA examination report indicates that the scar did not 
cause functional limitation.  Thus, a higher disability 
evaluation is not warranted for the scar due to a laceration 
of the nose under Diagnostic Code 7805.  
  
For the reasons expressed above, the evidence is against the 
assignment of a disability rating in excess of zero percent 
under the former Diagnostic Codes 7800, 7803, 7804, and 7805.  

A disability evaluation in excess of zero percent is not 
warranted for the service-connected scar as a residual of a 
laceration to the nose under the revised provisions of the 
rating criteria for skin disorders from August 30, 2002.  The 
medical evidence of record shows that the scar due to a 
laceration to the nose is .8 by .4 centimeters in size and is 
manifested by minimal hypertrophy, minimal asymmetry of the 
nose, and absent sensation to light touch on the left half of 
the nose, without evidence of disfigurement, tenderness to 
palpation, ulcerations of skin breakdown, adherence to 
underlying tissue, or functional limitation.

There no is evidence of one characteristics of disfigurement.  
See 38 C.F.R. § 4.118.  The medical evidence shows that the 
scar is manifested by hyperpigmented color and minimal 
hypertrophy.  However, the hyperpigmentation and the abnormal 
skin texture (hypertrophy) do not cover 39 square 
centimeters.  The scar is only .8 by .4 centimeters in size.  
Since the medical evidence does not establishes that the 
service-connected scar is manifested by one characteristic of 
disfigurement, a higher rating is not warranted under the 
revised provisions of Diagnostic Code 7800 from August 30, 
2002.  

Diagnostic Codes 7801 and 7802 are not applicable since these 
codes relate to scars other than on the face, head or neck.   
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  

A higher disability evaluation is not warranted under 
Diagnostic Codes 7803, or 7804 because there is no evidence 
that the scar is unstable or painful on examination.  There 
was no evidence of  loss covering of skin over the scar.  See 
the June 2005 VA examination report.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  

The Board has also examined Diagnostic Code 7805.  The 
revised provisions of Diagnostic Code 7805 are the same as 
the former provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (in effect prior to and after August 30, 2002).  A 
higher rating is not warranted under Diagnostic Code 7805 for 
the same reasons as discussed above.  There is no evidence if 
functional loss to the part affected due to the scar to the 
nose.  

For the reasons expressed above, the evidence is against the 
assignment of a disability rating in excess of zero percent 
under the revised Diagnostic Codes 7800, 7803, 7804, and 
7805.  

The Board finds that a staged rating is not warranted in this 
case.  A noncompensable rating is warranted for the service-
connected scar due to a laceration to the nose since October 
1, 1994, the date of the claim.  There is no evidence that 
the veteran's service-connected scar has met the criteria for 
a higher rating at any time since that date.  It appears from 
the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability evaluation in 
excess of zero percent is not warranted for the service-
connected scar due to a laceration of the nose under the 
former and revised provisions of Diagnostic Codes 7800, 7803, 
7804, and 7805.  The preponderance of the evidence is against 
the veteran's claim and the claim is denied. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in May 2002 and June 2004.  The 
veteran was provided with a Dingess letter in March 2006.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection and higher ratings.  The letters also 
notified the veteran as to what information and evidence must 
be provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in May 2002 and June 2004.  After the VCAA notice was 
provided, the veteran had over one year to respond to the 
notice and submit additional evidence in support of his 
claims.  The claims were readjudicated in July 2006.  The 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims and the duty to assist 
requirements have been satisfied.  The veteran's service 
medical records have been obtained and are associated with 
the claims folder.  VA treatment records were obtained.  The 
veteran was afforded a VA examinations in order to obtain a 
medical opinion as to the nature, etiology, and severity of 
the claimed disabilities.     

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for cholestasis is not 
warranted, and the appeal is denied.   

Entitlement to service connection for acute rhabdomyolysis is 
not warranted, and the appeal is denied.   

Entitlement to an initial compensable disability evaluation 
for the scar due to a laceration of the nose is not warranted 
and the appeal is denied.  


REMAND

Unfortunately, another remand is required for the below 
discussed matters.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

The VCAA specifically provides that as part of the duty to 
assist, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

Regarding the claim for a higher rating for the low back 
strain and osteomyelitis of the lumbar spine and the claim 
for service connection for a neck/cervical spine disability, 
at the hearing before the Board in August 2006, the veteran 
reported that he was receiving current treatment including 
physical therapy for the low back and neck disability at the 
VA medical facility in Tucson.  The Board finds that the RO 
should obtain the VA treatment records from the Southern 
Arizona Healthcare facility for treatment of the low back 
disability dated from November 2006.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Regarding the claim for service connection for a psychiatric 
disorder, the veteran reported at the hearing before the 
Board in August 2006 that he was personally assaulted in 
service.  He reported that his boss hit him in the head with 
a clipboard.  The veteran reported that there was an 
investigation of this incident and of other racial incidents 
perpetrated against the veteran.  The veteran reported that 
he underwent psychiatric treatment after the incidents at the 
Davis Mountain Air Force base for several months.    

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.CA. § 5103(a); 38 C.F.R. 
§3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that the requirements of the VCAA have not 
been satisfied with respect to the issue on appeal because VA 
has not notified the veteran of the VCAA or of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim for entitlement to 
service connection for PTSD due to personal assault.    

38 C.F.R. § 3.304(f)(3) provides that the VA will not deny a 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 
12 Vet. App. 272 (1999), the Court held that the special PTSD 
personalized-assault letter should be sent to the veteran in 
claims for service connection for PTSD based on personal 
assault as provided by the VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III, Par. 5.14d.  In the present case, the VA 
should send the veteran a letter advising him of 38 C.F.R. 
§ 3.304(f)(3).  The veteran should be advised that he may 
submit statements from his family members, friends, 
roommates, or fellow service members noting the veteran's 
behavior changes after the alleged assault.  

The RO should also contact the appropriate service department 
and obtain service personnel, Inspector General, Adjutant 
General, or other records of any investigation in service 
regarding the alleged racial incidents.  The RO should also 
contact the appropriate service department or the National 
Personnel Records Center (NPRC) and request copies of the 
veteran's mental health records.   

At the hearing before the Board in August 2006, the veteran 
stated that he was currently treated at the VA medical center 
in Tucson for his psychiatric disorder.  The Board finds that 
the RO should obtain the VA treatment records from the 
Southern Arizona Healthcare facility for treatment of the 
psychiatric disorder dated from November 2006.  VA has a duty 
to seek these records.  38 U.S.C.A. § 5103A(b)(1).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Review of the record shows that the veteran 
underwent VA psychiatric examination in March 2004.  The VA 
examiner discussed the veteran's psychiatric symptoms in 
service but did not provide a medical opinion as to whether 
the current psychiatric disorder is related to service.  The 
VA examiner also appears to indicate that the current 
psychiatric disorder is worsened by the service-connected 
lumbar spine disability.  Secondary service connection is 
granted where a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  See also 38 C.F.R. § 3.310 (in effect prior to 
and from October 10, 2006).  Thus, the Board finds that a 
medical opinion as to aggravation and nexus to service should 
be obtained.  

Regarding the claim for entitlement to a higher rating for a 
left ring finger disability, the Board finds that another VA 
examination is warranted.  It appears that the veteran's left 
small finger not the ring finger was examined at the March 
2004 and June 2005 VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of the lumbar spine 
osteomyelitis, low back strain, cervical 
spine disability, and psychiatric 
disability from the Southern Arizona 
Healthcare facility for treatment of the 
psychiatric disorder dated from November 
2006 and incorporate them into the 
veteran's claims file.   

2.  Send the veteran a letter in 
accordance with the provisions of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Par. 5.14d, advising him that 
evidence from sources other that his 
service records may corroborate his 
report of a personal assault stressor.

3.  Contact the NPRC or other appropriate 
service department and obtain copies of 
the veteran's mental health treatment 
records and copies of any personnel 
records including any investigative 
reports for investigations of the racial 
incidents in service.   

4.  Schedule the veteran for a VA 
examination to determine the etiology and 
date of onset of any current psychiatric 
disorder.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current psychiatric disorder first 
manifested during the veteran's period of 
service or is medically related to 
disease or injury in service.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current psychiatric disorder is 
aggravated by the service-connected 
lumbar spine disability or other service-
connected disability.  If the examiner 
finds that the current psychiatric 
disorder is aggravated by the service-
connected disability, the examiner should 
indicate the degree of disability of the 
psychiatric disability before it was 
aggravated and the current degree of 
disability of the psychiatric disability.  
The examiner should provide a rationale 
for all conclusions.  

5.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected left ring finger disability.    

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report the range of 
motion of the left ring finger in 
degrees.  The examiner should determine 
whether the left ring finger disability 
is manifested by weakened movement, 
excess fatigability, or incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
report whether the service-connected left 
ring finger disability is manifested by 
anklyosis, favorable or unfavorable.    

6.  Then, readjudicate the issues on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


